Citation Nr: 0422651	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating for the post-
operative residuals of a right shoulder injury, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to October 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Post-operative residuals of a right shoulder injury are 
manifested by x-ray findings that were within normal limits; 
MRI findings revealing severe fraying of the super spinatus 
tendon; and limitation of motion or the right arm to shoulder 
level.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the post-operative residuals of a right shoulder injury 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a Diagnostic Code 5201 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application was received in July 2001 and, VA letter in 
October 2001 advised him advised of the VCAA and of the 
development actions required by the statute.  The initial 
adjudication took place in February 2002.  A Statement of the 
Case (SOC) was issued in August 2002, which contained the 
pertinent regulations pertaining to his claim.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Hence, there has 
been substantial compliance with Pelegrini II in that the 
appellant has received the VCAA content-complying notice and 
there has been proper subsequent VA process.  See Pelegrini 
II, slip op. 10-11.  

By history, the veteran injured his right shoulder while on 
active duty service.  In October 1994, he received a 
discharge from military service due to physical disability, 
with severance pay, because of right shoulder impingement 
syndrome and acromioclavicular joint arthrosis.  In a June 
1995 rating decision, the RO granted him service connection 
for the post-operative residuals of a right shoulder injury, 
effective from October 1994, the time of his separation from 
military service.  A 10 percent rating was assigned the 
disability.  In January 1998, the 10 percent rating was 
increased to 20 percent, where it has since remained, 
effective from May 1997, the date of receipt of the claim for 
an increased rating.  

In July 2001, VA received the veteran's current claim 
requesting a disability rating in excess of 20 percent for 
his right shoulder.  He maintains that he is entitled to an 
increased evaluation for his right shoulder because he has 
degenerative arthritis in the shoulder, radiating shoulder 
pain, and limitation of motion of the right arm.  Evidence of 
record notes that he is right hand dominant.  

The veteran's VA outpatient treatment records for January 
2001 to August 2001 show that he was seen for left shoulder 
pain in August 2001.  The report of his November 2001 VA 
orthopedic examination notes complaints of pain in the right 
trapezius, with occasional flare-ups, which last about a week 
and are relieved with ice packs.  Examination revealed 
tenderness on the anterior aspect.  There was no swelling.  
Ranges of motion showed active abduction to 90 degrees and 
forward flexion to 75 degrees.  X-rays of the right shoulder 
were within normal limits.  An MRI (magnetic resonance 
imaging) revealed damage consistent with severe fraying of 
the super spinatus tendon.  The impression was rotator type 
injury and tendon damage.  

The report of an MRI taken of the veteran's shoulder in 
December 2001 notes fraying of the supraspinatus and findings 
suggestive of partial tear.  There were moderate degenerative 
changes about the glenohumeral joint.  The impressions were 
findings consistent with severe fraying and partial tear of 
the supraspinatus tendon.  

The veteran's February 2002 VA outpatient treatment report 
notes complaints of right shoulder aching and occasional 
shooting pain.  On examination, a small gap at the distal 
right clavicle.  He had full passive range of motion, without 
crepitance.  Abduction was to 117 degrees; flexion to 125 
degrees; extension to 40 degrees; and external rotation to 70 
degrees.  There was functional give-way weakness of the right 
shoulder.  The examiner noted that the December 2001 MRI 
documented residuals of an acromioplasty and distal clavicle 
resection, with no evidence of a distinct rotator cuff tear, 
but evidence of loss of some signal change.  The diagnosis 
was reconstruction of the right shoulder.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  


 

38 C.F.R. § 4.71, Plate I




The veteran's residuals of a dislocated left shoulder are 
evaluated in VA's Schedule for Rating Disabilities under the 
criteria for evaluation of the musculoskeletal system, 
specifically Diagnostic Code 5201, pertaining to limitation 
of motion of the affected arm.  In this case, the veteran is 
right hand dominant.  Under Diagnostic Code 5201, a 20 
percent rating is warranted for limitation of motion of the 
arm (minor or major) when motion is possible to shoulder 
level.  A 30 percent rating is warranted for limitation of 
motion of the major arm when motion is possible to midway 
between the side and shoulder level.  A 40 percent rating is 
warranted when motion of the major arm is possible to 25 
degrees from the side.  See 38 C.F.R. § 4.71a.  

The medical findings show that the veteran has some 
limitation of motion of the right arm.  The results of the 
November 2001 VA examination and February 2002 outpatient 
treatment examination essentially show that he can raise his 
right arm to shoulder level, on active motion, and he has 
full motion, on passive motion.  These ranges of motion are 
fully compatible with the criteria for a 20 percent rating.  
On VA examination in November 1991, flexion of the right arm 
was to 75 degrees, which is almost to shoulder level 
(shoulder level being 90 degrees), and abduction was to 90 
degrees.  During VA outpatient treatment examination in 
February 2002, flexion of the arm was to 125 degrees, which 
is higher than shoulder level, and abduction was to 117 
degrees, which, too, is higher than shoulder level.  See 
38 C.F.R. § 4.71, Plate I.  During each examination, there 
was tenderness in the right shoulder.  In the absence of 
medical evidence of greater limitation of motion, such as the 
arm's flexion being limited to midway between the side and 
shoulder level or to 25 degrees from the side, a greater 
disability rating of 30 percent, or higher, is not warranted 
under Diagnostic Code 5201.  

In determining that no more than a 20 percent rating is 
warranted under Diagnostic code 5201, consideration of 
functional loss of the right shoulder has been considered, to 
include complaints of right shoulder pain and medical 
findings of fatigue, weakness, and lack of endurance, with 
shoulder pain being the most problematic.  There were no 
medical findings of instability and incoordination with the 
right shoulder; rather, there was equal strength when 
compared with the left shoulder and the right shoulder muscle 
groups were intact.  In the absence of objective medical 
evidence showing greater severity of the right shoulder, such 
as medical evidence of instability or greater limitation of 
motion, no higher evaluation is appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.  

Further, although MRI has shown damage consistent with severe 
fraying of the super spinatus tendon, there is no medical 
evidence of, or of disability comparable to, ankylosis, 
fibrous union of the humerus, false flail joint or flail 
shoulder.  Hence, there is no basis for assignment of a 
higher rating for the post-operative residuals of a right 
shoulder injury under Diagnostic Code 5200 or 5202.  See 
38 C.F.R. § 4.71a.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence). 

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's post-operative residuals of a right shoulder 
injury.  It should be remembered that, generally, the degrees 
of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

A disability rating in excess of 20 percent for the post-
operative residuals of a right shoulder injury is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



